In re: Victor B. Stassi applying for certiorari, or writ of review, to the Court of Appeal, First Circuit, Parish of East Baton Rouge. 195 So.2d 670.
Writ refused. On the facts found by the Court of Appeal we find no error of law-in its judgment.
SANDERS, J.,
is of the opinion a writ should be granted. In his opinion the delay for applying for a new trial ran from September 8, 1965, the date the first judgment was signed, since that judgment was never annulled or set aside. Hence, the motion for a new trial filed on September 28, 1965,, was untimely. LSA-C.C.P. Art. 1974.